 1   LAWRENCE J. VANDYKE
     Deputy Assistant Attorney General
 2   Environment and Natural Resources Division
 3   United States Department of Justice
     CORINNE SNOW (TX Bar No. 24083883)
 4   REBECCA JAFFE (NC Bar No. 40726)
     601 D St. NW, 3rd Floor
 5   Washington, D.C. 20004
     Tel: (202) 305-0258
 6
     Fax: (202) 305-0506
 7   corinne.snow@usdoj.gov
     rebecca.jaffe@usdoj.gov
 8   Counsel for Federal Defendants
 9
10                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                                     )
12    SIERRA CLUB, et al.,                           )
                                                     )
13
            Plaintiffs,                              )
14                                                   )
                           v.                        )
15                                                   )
      DAVID BERNHARDT, et al.                        )
16                                                   ) Case No. 4:18-cv-00524-HSG
17          Defendants.                              )
      ____________________________________           ) Case No. 4:18-cv-00521-HSG (related)
18                                                   )
      STATE OF CALIFORNIA, et al.,                   ) STIPULATION
19                                                   )
            Plaintiffs,                              )
20
                                                     )
21                         v.                        )
                                                     )
22    U.S. BUREAU OF LAND MANAGEMENT, et             )
      al.                                            )
23                                                   )
24          Defendants.                              )
      ____________________________________           )
25
26
27
28


     Stipulation                                                                              1
     Sierra Club v. Bernhardt, 4:18-cv-00524-HSG; California v. BLM, 4:18-cv-00521-HSG
 1            On June 3, 2019, Plaintiffs in Case No. 18-cv-524, Sierra Club, et al. (Citizen Group
 2   Plaintiffs), filed their motion for summary judgment. ECF No. 110. 1 Citizen Group Plaintiffs
 3   attached to their motion Exhibit B, a Declaration of Joel Minor, counsel for the Citizen Group
 4   Plaintiffs. ECF No. 110.2. Attached to Mr. Minor’s Declaration were 14 documents and excerpts of
 5   documents that the Citizen Group Plaintiffs submitted as exhibits to their January 24, 2018 letter to
 6   the Bureau of Land Management (BLM), notifying the agency of plaintiffs’ intent to sue for a
 7   violation of the Endangered Species Act. See id. ¶ 1; see also ECF No. 55.1 (Citizen Groups’ Notice
 8   of Intent to Sue for Violations of the Endangered Species Act).
 9            The parties disagree about whether it is proper for the court to review the attachments to Mr.
10   Minor’s declaration, and the citations to the documents in the Citizen Group Plaintiffs’ summary
11   judgment brief. To facilitate efficient resolution of this disagreement, and to avoid motions practice
12   that could potentially delay this litigation, the Parties stipulate as follows:
13            1).     The Federal Defendants shall receive five additional pages in their Opposition to
14   Plaintiffs’ Motions for Summary Judgment and Cross-Motion for Summary Judgment. Federal
15   Defendants’ Opposition and Cross Motion shall not exceed 75 pages in total. See ECF No. 109 at 2
16   (Proposed Scheduling Order establishing page limits and briefing deadlines). These additional five
17   pages shall be limited to arguments about the propriety of the Citizen Group Plaintiffs filing the
18   attachments to Mr. Minor’s declaration, whether the court can review the attachments, and
19   arguments about the contents of the attachments themselves. Federal Defendants shall not address
20   any other issues in their additional five pages of briefing.
21            2).     Each Intervenor-Defendant (the State of Wyoming, American Petroleum Institute
22   (API), and Independent Petroleum Association of America and Western Energy Alliance
23   (collectively, IPAA)) shall receive three additional pages in their Opposition to Plaintiffs’ Motions
24   for Summary Judgment and Cross-Motions for Summary Judgment. Wyoming’s and API’s
25   Opposition and Cross Motion shall not exceed 28 pages in total. See ECF No. 109 at 2 (Proposed
26   Scheduling Order establishing page limits and briefing deadlines). IPAA’s Opposition and Cross
27
28   1
         All docket citations are to Case No. 4:18-cv-00524-HSG unless otherwise noted.


     Stipulation                                                                                          2
     Sierra Club v. Bernhardt, 4:18-cv-00524-HSG; California v. BLM, 4:18-cv-00521-HSG
 1   Motion shall not exceed 53 pages in total. Id. The additional three pages allocated to each
 2   Defendant-Intervenor shall be limited to arguments about the propriety of the Citizen Group
 3   Plaintiffs filing the attachments to Mr. Minor’s declaration, whether the court can review the
 4   attachments, and arguments about the contents of the attachments themselves. The Intervenor-
 5   Defendants shall not address any other issues in their additional pages of briefing.
 6          3).     The Citizen Group Plaintiffs shall receive seven additional pages in their Combined
 7   Reply in Support of Motion for Summary Judgment and Opposition to Cross-Motions. The Citizen
 8   Group Plaintiffs shall file a single Reply Brief and Cross-Motion Opposition, not to exceed 32 pages
 9   in total. See ECF No. 109 at 2 (Proposed Scheduling Order establishing page limits and briefing
10   deadlines). These additional seven pages shall be limited to responding to Federal Defendants’ and
11   Intervenor-Defendants’ arguments about the propriety of the Citizen Group Plaintiffs filing the
12   attachments to Mr. Minor’s declaration, whether the court can review the attachments, and
13   arguments about the contents of the attachments themselves. The Citizen Group Plaintiffs shall not
14   address any other issues in their additional seven pages of briefing.
15          All parties consent to this stipulation.
16
     IT IS SO STIPULATED.
17                                                         Respectfully submitted,
18                                                         LAWRENCE J. VANDYKE
                                                           Deputy Assistant Attorney General
19
20
     Date: July 18, 2019                                   /s/ Corinne Snow_               _    ___
21
                                                           Corinne Snow
22                                                         Attorney for Federal Defendants

23
24
25   Date: July 18, 2019                                   /s/ Joel Minor_____________________
                                                           Joel Minor
26                                                         Attorney for Citizen Group Plaintiffs
27
28


     Stipulation                                                                                       3
     Sierra Club v. Bernhardt, 4:18-cv-00524-HSG; California v. BLM, 4:18-cv-00521-HSG
 1   Date: July 18, 2019                             /s/ Erik Peterson_________________________
                                                     Erik Petersen
 2                                                   Attorney for Intervenor-Defendant State of
 3                                                   Wyoming

 4
 5   Date: July 18, 2019                             /s/ Timothy M. Sullivan__________________
                                                     Timothy M. Sullivan
 6
                                                     Attorney for Intervenor-Defendant American
 7                                                   Petroleum Institute

 8
     Date: July 18, 2019                             /s/ Mark Barron_________________________
 9                                                   Mark Barron
10                                                   Attorney for Intervenor-Defendants Independent
                                                     Petroleum Association of America and Western
11                                                   Energy Alliance
12
13
14   PURSUANT TO STIPULATION, IT IS SO ORDERED.

15
16
17
18   DATE: 7/24/2019
                                                            Hon. Haywood S. Gilliam, Jr.
19                                                          United States District Judge
20
21
22
23
24
25
26
27
28


     Stipulation                                                                               4
     Sierra Club v. Bernhardt, 4:18-cv-00524-HSG; California v. BLM, 4:18-cv-00521-HSG
